
	

113 SRES 474 ATS: Designating June 19, 2014, as “Juneteenth Independence Day” in recognition of June 19, 1865, the day on which slavery legally came to an end in the United States. 
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 474
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mr. Levin (for himself, Mr. Cornyn, Mr. Cardin, Mr. Whitehouse, Ms. Landrieu, Mrs. Hagan, Mr. Harkin, Mr. Durbin, Ms. Warren, Mr. Markey, Mr. Pryor, Mrs. Boxer, Ms. Stabenow, Mr. Rubio, Mr. Toomey, Mr. Warner, Mr. Casey, Mr. Kaine, Mr. Franken, Mr. Nelson, Mr. Reid, Mrs. Gillibrand, Mr. Leahy, Mrs. Murray, Mr. Udall of Colorado, Mr. Paul, Mr. Coons, Mr. Cruz, Ms. Baldwin, Mr. Udall of New Mexico, Mrs. Feinstein, Mr. Wicker, Ms. Hirono, Mr. Scott, Mr. Portman, Mr. Begich, Ms. Mikulski, Mr. Booker, Mr. Bennet, Mr. Schumer, Mr. Heinrich, Mr. Brown, Ms. Murkowski, and Mr. Lee) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 19, 2014, as Juneteenth Independence Day in recognition of June 19, 1865, the day on which slavery legally came to an end in the United
			 States. 
	
	
		Whereas news of the end of slavery did not reach the frontier areas of the United States, in
			 particular the State of Texas and other Southwestern States, until months
			 after the conclusion of the Civil War, more than 2½ years after President
			 Abraham Lincoln's Emancipation Proclamation was issued on January 1, 1863;Whereas, on June 19, 1865, Union soldiers, led by Major General Gordon Granger, arrived in
			 Galveston, Texas, with news that the Civil War had ended and that the
			 enslaved were free;Whereas African-Americans who had been slaves in the Southwest celebrated June 19, commonly known
			 as Juneteenth Independence Day, as inspiration and encouragement for future generations;Whereas African-Americans from the Southwest, for nearly 150 years, have continued the tradition of
			 observing Juneteenth Independence Day;Whereas 43 States, the District of Columbia, and other countries, have designated Juneteenth Independence Day as a special day of observance in recognition of the emancipation of all slaves in the United
			 States;Whereas Juneteenth Independence Day celebrations have been held to honor African-American freedom while encouraging self-development
			 and respect for all cultures;Whereas the faith and strength of character demonstrated by former slaves and their descendants
			 remain an example for all people of the United States, regardless of
			 background, religion, or race;Whereas slavery was not officially abolished until the ratification of the 13th Amendment to the United States Constitution in January 1865;Whereas Frederick Douglass, born in the State of Maryland in 1818, escaped from slavery and became
			 a leading writer, orator, publisher, and one of the United States’ most
			 influential advocates for abolitionism and the equality of all people;Whereas Frederick Douglass  was recognized for his accomplishments with a statue that was unveiled
			 during a ceremony on June 19, 2013, in Emancipation Hall of the United
			 States Capitol;Whereas 2014 marks the 50th anniversary of the passage of the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), signed into
			 law on July 2, 1964, a milestone in providing equal protections for
			 African-Americans, including former slaves and their descendants;  andWhereas, over the course of its history, the United States has grown into a symbol of democracy and
			 freedom around the world:  
    Now, therefore, be it
		
	
		That the Senate—
			(1)designates June 19, 2014, as Juneteenth Independence Day;(2)recognizes the historical significance of Juneteenth Independence Day to the United States;(3)supports the continued nationwide celebration of Juneteenth Independence Day to provide an opportunity for the people of the United States to learn more about the past and to
			 better understand the experiences that have shaped the United States; and(4)recognizes that the observance of the end of slavery is a part of the history and heritage of the
			 United States.
			
